DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 1 and the species of the curcumin:EGCG (epigallocatechin gallate) ratio (or value of the ratio by weight) of 0.32:3.2 (claim 35), the excipient of polyoxyethylene (40) stearate (claims 38 and 39) and oral administration (claim 41) in the reply filed on May 3, 2021 is acknowledged.  Applicants did not indicate explicitly whether their election was with or without traverse.  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 36, 37, 40 and 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  No claims have been amended or added.  Claims 1-33 have been canceled.  Accordingly, claims 34, 35, 38, 39 and 41 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is ambiguous and confusing, because it recites that the value of the weight ratio between curcumin and EGCG (epigallocatechin gallate) is 0.32 – 3.2.  First, it cannot be determined what the difference is between the value of the ratio 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Eigenmann et al. (WO 2014/016238 A1).  Eigenmann et al. disclose a composition comprising curcumin, EGCG and piperine.  The reference does not disclose verbatim that the composition comprises an excipient.  But the reference discloses that the composition is a nutraceutical or dietary or nutritional composition, or that it is in the form of tablets or capsules, or granules or powders for adding to a liquid, or that it is in a form that can be made into a food supplement.  As a result, the composition is formulated for oral administration.  Also, the artisan of ordinary .  
Regarding claim 35, the ratio, or value of the ratio, of the curcumin:EGCG is 250 mg:300 mg, which is about 1:1.  See p. 6 and claim 2 on p. 9.  A ratio of 1:1 is in the range of 0.32:1 to 3.2:1, which is one of the possible meanings of claim 35.  Thus, this claim does not distinguish the invention over the reference.
In view of the foregoing, a holding of obviousness is required.
Claim 39 is free of the prior art.  The reference does not disclose that the composition comprises a polyoxyethylene stearate as the excipient.
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 34, 35, 38, 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,537,548 B2, the parent of the instant application.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising curcumin, EGCG and an excipient, in which the excipient is polyoxyethylene (40) stearate.  Therefore, these inventions are not patentably distinct.
2.  Claims 34, 35, 38, 39 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15, 16 and 17 of copending Application No. 16/749347, in view of Zawistowski (US 2007/0141224 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising curcumin, EGCG and an excipient/micelle-
This is a provisional nonstatutory double patenting rejection, as the copending claims have not yet been patented.
3.  In order to expedite greatly prosecution for Applicants, the following ODP (obviousness-type double patenting) rejection is included, in case Applicants wish to have the claims of Group 2, the method-of-use claims, considered for rejoinder, should the claims to the elected invention be put in condition for allowance at a later date.
	Claims 42-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12, 14, 15, 16, 21-26, 31 and 32 of copending Application No. 16/749266, in view of Zawistowski (US 2007/0141224 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a method of reducing the body fat in a subject, by administering to the subject a composition comprising curcumin, EGCG, resveratrol and an 
This is a provisional nonstatutory double patenting rejection, as the copending claims have not yet been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-05-10